IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39443

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 750
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 30, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ARMANDO ANGEL MATTERS,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ian H. Thomson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Armando Angel Matters pled guilty to possession of a firearm by a felon. Idaho Code
§ 18-3316. The district court sentenced Matters to a unified term of five years, with three years
determinate, and retained jurisdiction. At the conclusion of the period of retained jurisdiction,
the district court relinquished jurisdiction. Matters filed an Idaho Criminal Rule 35 motion,
which the district court denied.     Matters appeals, contending the district court abused its
discretion in denying the Rule 35 motion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Matter’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Matter’s Rule
35 motion is affirmed.




                                              2